Citation Nr: 0819223	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for hemorrhoids. 

2.  Entitlement to service connection for hives.

3.  Entitlement to service connection for rash on extremities 
and face, to include an undiagnosed illness resulting from 
Gulf War Service.

4.  Entitlement to service connection for joint muscle pain, 
to include an undiagnosed illness resulting from Gulf War 
Service.

5.  Entitlement to service connection for muscle twitching, 
to include an undiagnosed illness resulting from Gulf War 
Service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1984 to April 
1988, from August 1988 to September 1989, and from December 
1990 to May 1991.  He served in the Operation Desert 
Shield/Desert Storm area from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for rash on 
the extremities and face, joint muscle pain, and muscle 
twitching, all to include an undiagnosed illness resulting 
from Gulf War Service; and entitlement to service connection 
for hives, are remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


FINDING OF FACT

The veteran's hemorrhoids are not large, thrombotic, or 
irreducible, and there has been no demonstration of excessive 
redundant tissue; nor have they been shown to cause 
persistent bleeding, anal fissures, or secondary anemia at 
any time.




CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met at any time.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.114, Diagnostic Code 
7336 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, in June 2003 and April 2004 letters, the RO 
informed the veteran of the evidence needed to substantiate 
the claim, what medical or other evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  The letters did not explicitly tell him to submit 
all relevant evidence in his possession.  An error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letters did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

As the veteran's hemorrhoids have already been recognized as 
service connected, the first three Dingess elements are 
substantiated.  As to the effective date, the veteran cannot 
be assigned an effective date earlier than the date of his 
request for service connection.  Moreover, he was informed of 
how VA determines effective dates and assigned disability 
evaluations in a May 2006 letter.  Furthermore, as to the 
increased rating criteria, as noted above, once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was afforded several examinations.  Based upon 
the foregoing, no further action is necessary to assist the 
claimant with the claim.


Hemorrhoids

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is currently in effect for hemorrhoids, 
which has been assigned a noncompensable disability 
evaluation.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable evaluation is warranted for mild or moderate 
hemorrhoids.  A 10 percent evaluation is warranted for large 
or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent disability evaluation is warranted for internal or 
external hemorrhoids with persistent bleeding and with 
secondary anemia or fissures.

At the time of an April 2004 VA examination, the veteran 
indicated that he was diagnosed with hemorrhoids while in the 
service. This had not caused him any problems and he was not 
receiving any treatment for his hemorrhoids.  There was no 
history of bleeding, fecal leakage, or involuntary bowel 
movements.  

Physical examination revealed no evidence of fecal leakage in 
the perianal area.  The luminal size of the rectum and anus 
was normal.  There were no fissures.  He had second degree 
hemorrhoids situated in the four, seven, and eleven o'clock 
positions.  There was no evidence of bleeding.  A diagnosis 
of second degree non-bleeding hemorrhoids was rendered.

At the time of an August 2006 VA examination, the veteran 
reported occasional swelling and discomfort in the perianal 
area.  He had good sphincter control.  There was no history 
of fecal leakage or involuntary bowel movement.  There was 
also no history of bleeding.  

Physical examination revealed visible hemorrhoids in the 
four, seven, and eleven o'clock positions.  There was no 
evidence of bleeding.  Fissures were not present.  A 
diagnosis of third degree hemorrhoids was rendered.  

The veteran does not have large, thrombotic, or irreducible 
hemorrhoids.  There have also been no findings of excessive 
redundant tissue, which would be evidence of frequent 
recurrences.  There have been no findings of fissures or 
secondary anemia.  As such, a compensable evaluation is not 
warranted at any time.  


Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards." 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected hemorrhoids have resulted 
in frequent periods of hospitalization.  Moreover, there have 
been no findings that the veteran's hemorrhoids have caused 
marked interference with employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable disability evaluation for hemorrhoids at any 
time is denied.  


REMAND

With regard to the issue of service connection for joint 
muscle pain, to include as a result of an undiagnosed 
illness, the Board notes that at the time of the veteran's 
August 2003 VA examination, the examiner noted that the 
veteran had had intermittent episodes of shoulder and knee 
pain likely due to overuse syndrome of the muscles and 
tendons.  The examiner observed that in the military service, 
the veteran had a history of treatment for shoulder and both 
knees.  He further observed that after the military he had 
been active physically.  The examiner stated that the veteran 
had had intermittent episodes of shoulder and knee pain.  He 
indicated that this was most likely due to overuse syndrome 
of the tendons and muscles of the joints.  The examiner did 
not render an opinion as to if the overuse syndrome 
constituted a disability and, if so, was it etiologically 
related to any findings in service.  

As to the issue of muscle twitching, the August 2003 examiner 
indicated that the veteran had myoclonic jerks.  He stated 
that these might be benign and idiopathic or they might 
signify underlying epileptogenic potential.  The examiner 
noted that the veteran was not bothered by these jerks and 
that he had never had any epileptic phenomenon of a more 
familial nature.  In a September 2003 follow-up report, the 
examiner stated that the veteran had seemingly benign 
myoclonic jerks but noted if they became worse over time, a 
reevaluation for epileptic jerks might need to be done.  He 
indicated that for compensation purposes he did not see any 
work-related event which may have precipitated this 
condition, but since this started soon after he left service, 
his case might need to be monitored over the years for any 
connection to his overseas tours.  

In his September 2005 substantive appeal, the veteran 
reported that he continued to have muscle twitching which 
started upon his release from service following his Gulf War 
service and had continued to the present time.  Based upon 
the continuous muscle twitching an additional VA examination 
is warranted.  

As it relates to the request for service connection for hives 
and a rash on the extremities and face, to include as a 
result of an undiagnosed illness, the Board notes that at the 
time of the veteran's August 2003 VA evaluation, diagnoses of 
history of hives, diagnosis of urticaria made by allergist, 
not present on examination; probable seborrhea of the face in 
the winter, not present on examination; and folliculitis of 
the upper and lower arms, were rendered.  The Board notes 
that subsequent to the August 2003 VA examination, the 
veteran was seen with complaints of a diffuse fine papular 
rash.  The Board further observes that the statement in 
support of claim received from various individuals made 
reference to a rash on his arms, face, neck, and head which 
had been present since his return from service.  

Although the complained of rashes were not present at the 
time of the previous VA examination, the veteran has been 
treated for skin rashes subsequent to the examination.  There 
have also been reports of continuity since his period of 
service.  Based upon the above, the veteran should be 
afforded an additional VA dermatological examination, to 
determine the nature and etiology of any current rash and 
whether it is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current for joint muscle 
pain.  The claims folder must be made 
available to the examiner.  All necessary 
tests should be performed.  The examiner 
should be requested to state whether it 
is at least as likely as not (50 percent 
probability or greater) that the veteran 
has objective indications of the claimed 
symptoms and, if so, whether the symptoms 
are attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether the veteran's 
symptoms/identified disabilities are 
attributable to his service, including as 
a result of his being in the Persian 
Gulf.  The rationale for all opinions 
expressed should be set forth.

2.  Schedule the veteran for a VA 
dermatological examination to determine 
the nature and etiology of any hives and 
any rash on the extremities and face, to 
include an undiagnosed illness resulting 
from Gulf War Service.  The claims folder 
must be made available to the examiner.  
All necessary tests should be performed.  
The examiner should be requested to state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran has objective indications of 
the claimed symptoms and, if so, whether 
the symptoms are attributable to a 
"known" clinical diagnosis.  The examiner 
should then state whether the veteran's 
symptoms/identified disabilities are 
attributable to his service, including as 
a result of his being in the Persian 
Gulf.  The rationale for all opinions 
expressed should be set forth.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current muscle twitching.  
The claims folder must be made available 
to the examiner.  All necessary tests 
should be performed.  The examiner should 
be requested to state whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has objective indications of the claimed 
symptoms and, if so, whether the symptoms 
are attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether the veteran's 
symptoms/identified disabilities are 
attributable to his service, including as 
a result of his being in the Persian 
Gulf.  The rationale for all opinions 
expressed should be set forth.

4.  After completion of the above, review 
the expanded record and determine if the 
benefits sought can be granted.  If any 
of the claims remain denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be remanded 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


